Woodward, J.
(1) — This court has decided that this manner of bringing a suit — this form and allegation — will not defeat it, and it is not a ground of demurrer, either in contract or in tort. Section 1676 of the Code, providing that civil actions must be prosecuted in the names of the real parties in interest, has reference undoubtedly, at least in part, to sections 949 and 952, which make claims assignable by writing, which before were not, so as to enable the assignee to sue in his own name. If, in a suit brought in the name of the assignor of a contract so assigned, it should appear that the demand was assigned, it would defeat the suit. If the contract is not, in fact, so assigned, it is not assigned at all, .and then the suit is in the name of the real party in interest. What right the supposed beneficiary has, or what interest he acquired, under this form of allegation, and whether any, has not been determined, even in a case on contract.
But this is an action founded on a tort. Is a claim for tort assignable; or was it so, before the Code ? There has been no case raising the question, that we are aware of. If it be not assignable, this action would seem to stand, in respect to this question, upon the same ground with one brought,- in like manner, upon a contract not assigned in fact.
The common law doctrine concerning the equitable assignment of claims, is abrogated by the above provisions of the Code, and such assignments are placed upon a legal basis; and it seems to the court, that the view taken here, is the natural consequence of that change; and that the words “for the use of,” &c., must be held, either to be mere surplusage, or to *160•mean much more tbau we know how to give effect to under our statute.
The decision of the District Court is sustained, and the cause is remanded for further proceedings.

 Isbell, J., dissenting.